DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, 
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
“calculate a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; change a temperature value indicating a temperature; generate thermal excitation energy using each of independent random numbers which are same as a predetermined number of state transitions and the temperature value; compare the thermal excitation energy with the change value of the energy for a corresponding state transition to obtain a propriety of acceptance of each of the predetermined number of state transitions; select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions; and randomly select one state 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “a state holding circuit configured to hold values of a plurality of state variables included in an evaluation function representing energy”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit”  are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 6 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “calculating, by a calculation circuit, a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; changing, a temperature value indicating a temperature; generating thermal excitation energy using each of independent random numbers which are same as a predetermined number of state transitions and the temperature value; comparing  the thermal excitation energy with the change value of the energy for a corresponding state transition to obtain a propriety of acceptance of each of the predetermined number of state transitions; randomly selecting, an intermediate 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “holding, by a state hold circuit, values of a plurality of state variables”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit”  are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the positively recite a particular machine(s) that performs the method steps.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a temperature control circuit configured to change a temperature value indicating a temperature”.  It is not clear from the claim or the specification what component of the system, the control circuit is configured to, change its temperature value. Therefore, claims 1-5 are considered to be indefinite.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “changing, by a temperature control circuit, a temperature value”.  It is not clear from the claim or the specification what component of the system, the control circuit, changes the value of its temperature value. Therefore, claims 6 is considered to be indefinite.
Claim 6 recites the limitation “each of independent random numbers which are same as a predetermined number of state transitions and the temperature value”.  It is not clear from the claim or the specification what independent random numbers the applicant is referring to and whether the applicant is referring to “a predetermined number of state transitions” as being a number of state transitions from the plurality of state transitions or a different set of state transitions. Also it is not clear from the claim and the 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deville et al. ([NPL] “Simulated Annealing with estimated temperature”) (hereinafter Deville)  in view of Okuyama et al. ([NPL] “Implementation and Evaluation of FPGA-based Annealing Processor for Ising Model by use of Resource Sharing”) (hereinafter Okuyama).
	As per claims 1 and 4-6, Deville teaches holding values of a plurality of state variables included in an evaluation function representing energy (see page 19, col. 2, lines 12-40); calculate a change value of the energy (i.e. Δ = ENNERGY (sol’) – ENERGY (sol)) for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables (see page 19, lines 12-40); a temperature control circuit configured to change a temperature value indicating a temperature (see page 20, col. 1, lines 1-44); and generate thermal excitation energy (i.e. ENNERGY (sol’), ENNERGY (sol)) using each of independent random numbers which are same as a predetermined number of state transitions and the temperature value (i.e. T = TEMPERATURE (s)) (see page 19, col.1, line1 through page 20, col. 1, line 44); a plurality (i.e. threshold accepting) of each of the predetermined number of state transitions (see page 20, col. 2, lines 43-51); randomly select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions (i.e. Δ = ENNERGY (sol’) – ENERGY (sol)  < T) and randomly select one state transition from intermediate candidates selected by the plurality of first selection circuits (see page 20, col. 2, lines 43-51).
	Deville fails to explicitly teach a state hold circuit, a calculation circuit, a temperature control circuit, a plurality of thermal noise generation circuits, a plurality of comparators, a plurality of first selection circuits and a second selection circuit.
	However, Okuyama teaches a field-programmable gate array (FPGA)-based computer (Annealing Processor for Ising Model) to perform the circuit operations to find the lowest energy state of the Ising model (see page 157 and pages 159-160).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okuyama’s teaching into Deville’s teaching because it would process the data using proper circuit operators to find an optimal solution that have the lowest energy state.  Therefore, performance and efficiency of the system would be achieved.
	As per claims 2 and 3, Deville teaches the system as stated above except that the plurality of first selection circuits are formed of a first partial selector tree which is 
	 Okuyama teaches this feature (see page 157 and Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okuyama’s teaching into Deville’s teaching because it would process the data using selection circuits using binary trees to determine an optimal solution that have the lowest energy state.  Therefore, performance and efficiency of the system would be achieved.

Response to Arguments
6.	Applicant's arguments filed have been fully considered but they are not persuasive. 
 	The applicant argues that the optimization device in claim 1 recites "a plurality of first selection circuit each configured to randomly select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions" are performed by the "optimization device". Additionally, the specification discloses "an improvement in the functioning of a computer, or an improvement to other technology or technical field." For example, paragraph [0077] states: Therefore, as described above, the transition controller 20 causes the selector unit 30 to prevent the candidates sharing thermal noise from contacting each other in the initial stage of the n-stage selector tree, thereby reducing deviation of occupancy probability of 

Accordingly, one of ordinary skill in the art, based on the disclosure of the specification, understands that the noted features of claims 1 and 6 reduce deviation of occupancy probability of each state at each temperature from the Boltzmann distribution. As a result, the optimization device may suppress the change in convergence characteristic and the deterioration of solution quality, thereby improving the functioning of the computer. Accordingly, withdrawal of the rejection is respectfully requested.
The examiner respectfully disagrees with the applicant’s argument because when evaluating whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “"a plurality of first selection circuit each configured to randomly select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions” such a selections are abstract and do not integrated into a practical application. (For example there is no limitation that emphasizes how these selections are used to optimize the energy of the system or prevent the candidates sharing thermal noise from contacting each other in the initial stage of the n-stage selector 
	The examiner also disagrees with the applicant’s argument regarding "an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Although the claimed may improve the result output by a computer, there is no improvement in the functioning of the computer itself.  Similar to the reasoning applied in the Federal Circuit Court decision in the Electric Power Troup LLC v. Alstom S.A. case of August 1, 2016, page 8, “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  No specific computer improvement, such as to how computers could carry out one of their basic functions of storage and retrieval of data, is present in the claims of the instant application; therefore, the claims in the instant application are an example of an abstract idea that uses computers as tools.  For at least these reasons, Applicant’s arguments are not persuasive.  For at least these reasons, Applicant's arguments are not persuasive.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857